NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The claim for priority from US Provisional 62/855,249 filed on 31 May 2019 is duly noted.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art of record (such as Ababtain et al. (US 2020/0162498 A1 and Ababtain hereinafter)) teaches persistent storage containing: (i) representations of configuration items discovered in a managed network, wherein the configuration items include computing devices deployed within the managed network, (ii) representations of vulnerabilities determined to be impacting at least some of the configuration items, (iii) a set of factors including configuration item factors that characterize the configuration items and vulnerability factors that characterize the vulnerabilities, wherein each of the factors is pre-defined to be a primary factor or a secondary factor (0053, lines 1-6), and a server device configured to: receive, from a client device associated with the managed network, selected factors from the set of factors and respective weights for each of the selected factors (0053, lines 1-6, 9-11); none of the prior art of record alone or in combination teaches persistent storage containing: and (iv) a maximum number of rows; and a server device configured to: obtain, from the selected factors, combinations of selected primary factors that total less than the maximum number of rows; determine a duplication count for the combinations of selected primary factors, wherein the duplication count is bounded by a highest integer multiple of the combinations of selected primary factors that totals less than the maximum number of rows; generate, for display on a graphical user interface of the client device, data representing a table, wherein each column of the table represents one of the selected factors, wherein for columns of the table representing selected primary factors, rows represent each of the combinations of selected primary factors duplicated according to the duplication count, wherein for columns of the table representing selected secondary factors from the selected factors, rows represent repeated iteration through possible values of the selected secondary factors, and wherein each row includes a respective risk score based on a weighted average of the respective weights applied to the selected factors represented therein; and transmit, to the client device, the data representing the table.
The closest prior art made of record are:
Ababtain discloses a system and method for cybersecurity vulnerability classification and remediation based on network utilization.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aleidan (US 2021/0211450 A1) discloses a system and method for prioritizing and remediating security vulnerabilities based on adaptive scoring.
DiMartino (US 2016/0253608 A1) discloses a system and method for risk and marketing potential using industry-specific operations management transaction data.
Foley et al. (US Patent 9,172,720 B2) discloses a system and method for detecting malware using revision control logs.
Grondin et al. (US Patent 9,762,603 B2) discloses a system and method for assessment type-variable enterprise security impact analysis.
Nhlabatsi et al. (US Patent 11,146,583 B2) discloses a system and method for threat-specific security risk evaluation for networked systems.
Sommer (US 2017/0353482 A1) discloses a system and method for use in evaluating vulnerability risks associated with payment applications.
Vester et al. (US 2021/0144168 A1) discloses a system and method for network security through linking vulnerability management and change management.
Zaitsev et al. (US Patent 8,181,253 B1) discloses a system and method for reducing security risk in computer network.
Zettel, II et al. (US 2021/0064758 A1) discloses a system and method for software vulnerability detection in managed networks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH SU/ Primary Examiner, Art Unit 2431